Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/20/2019. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 220, which is supposed to discuss modification of priority service for a priority autonomous vehicle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the preferences of the user" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of user preferences. This makes the claim indefinite, as it is unclear what preferences the claim is referring. Likewise, claim 7, which depends from claim 6, is also indefinite by virtue of its dependency. 
Claim 13 recites the limitation "the preferences of the user" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of user preferences. This makes the claim indefinite, as it is unclear what preferences the claim is referring. Likewise, claim 14, which depends from claim 6, is also indefinite by virtue of its dependency. 
Claim 20 recites the limitation "the preferences of the user" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of user preferences. This makes the claim indefinite, as it is unclear what preferences the claim is referring. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, claim 1 recites:
	determining, by one or more processors, a bandwidth requirement of a first autonomous vehicle; 
	determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network; 
	determining, by one or more processors, a total bandwidth capacity of one or more nodes of the wireless network; and 
	determining, by one or more processors, routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network.

Step 1: Statutory Category – Yes. 
	The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	determining, by one or more processors, routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network.  
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “by one or more processors”, nothing in the claim precludes the element being done in the mind.  For example, a person could envision a map of wireless coverage areas and plan a route to be in these areas as much as possible to be able to use wireless data.  This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites additional element of by one or more processors.  The one or more processors is recited at a high level of generality and merely automates the determining steps.  The generically recited one or more processors merely describes how to generally “apply” the otherwise mental processes.  

The claim limitations of:
	determining, by one or more processors, a bandwidth requirement of a first autonomous vehicle; 
	determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network; 
	determining, by one or more processors, a total bandwidth capacity of one or more nodes of the wireless network;
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g)..

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
 	“determining, by one or more processors, a bandwidth requirement of a first autonomous vehicle; 
	determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network; 
	determining, by one or more processors, a total bandwidth capacity of one or more nodes of the wireless network;”
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 3.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes. A human could determine modified routes of autonomous vehicles to ensure the priority vehicle is not obstructed in its path by the first autonomous vehicle.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 4.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes. A human can identify an autonomous vehicle and the enabled network devices inside the vehicle simply by sitting in the vehicle and counting the number of devices in the vehicle, and then determine the amount of bandwidth required based on the historical network bandwidth usage patterns of either the passengers, or the devices themselves.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 5.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a polling and aggregating network bandwidth utilization of nodes in a network by one or more processors is mere data gathering using a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 6.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes. Identifying the nodes of the network on the travel route and calculating an arrival time of the autonomous vehicle can be done by a human, along with checking to see if the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 7.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes. A human could modify the routing instructions in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 8, claim 8 recites:
	A computer program product comprising:
	One or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
	program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network; and
	program instructions to determine routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network.

Step 1. Statutory Category – Yes.
	The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A Prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites:
		One or more computer readable storage media and program instructions stored on the 	one or more computer readable storage media, the program instructions comprising:
		program instructions to determine routing instructions from a current location of the first 	autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the 	bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the 	one or more nodes of the wireless network.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that program instructions on a computer readable storage media are made to perform the task. That is, other than reciting “one or more computer readable storage media and program instructions”, nothing in the claim precludes the element being done in the mind. For example, a person could envision or draw on paper a map of wireless coverage areas and plan a route to stay in the areas with the highest available bandwidth as much as possible to be able to use wireless data. This step is directed to a mental process. 

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 8 recites the additional elements of one or more computer readable storage media and program instructions stored on the one or more computer readable storage media. The one or more computer readable storage media and program instructions are recited at a high level of generality and merely provide storage for instructions to carry out the mental process. The generically recited one or more processors merely describes how to generally “apply” the otherwise mental processes.
The claim limitations of:
	program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network;
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No. 
	Claim 8 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer readable storage media. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	“program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network;”
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 9.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 10.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes. A human could determine modified routes of autonomous vehicles to ensure the priority vehicle is not obstructed in its path by the first autonomous vehicle.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 11.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes. A human can identify an autonomous vehicle and the enabled network devices inside the vehicle simply by sitting in the vehicle and counting the number of devices in the vehicle, and then determine the amount of bandwidth required based on the historical network bandwidth usage patterns of either the passengers, or the devices themselves.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 12.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a polling and aggregating network bandwidth utilization of nodes in a network by one or more processors is mere data gathering using a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 13.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes. Identifying the nodes of the network on the travel route and calculating an arrival time of the autonomous vehicle can be done by a human, along with checking to see if the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 14.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 8, all of the functions of this claim are mental processes. A human could modify the routing instructions in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user.
Step 2A Prong two. Similar to claim 8, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 15, claim 15 recites:
	A computer system comprising:
	one or more computer processors; 
	one or more computer readable storage media; and 
	program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
	program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network; and
	program instructions to determine routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network.

Step 1. Statutory Category – Yes.
	The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A Prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites:
		A computer system comprising:
		one or more computer processors; 
		one or more computer readable storage media; and 
		program instructions stored on the computer readable storage media for execution by at 	least one of the one or more processors, the program instructions comprising: 
		program instructions to determine routing instructions from a current location of the first 	autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the 	bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the 	one or more nodes of the wireless network.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that program instructions on a computer readable storage media are made to perform the task. That is, other than reciting “one or more computer processors; one or more computer readable storage media; and program instructions”, nothing in the claim precludes the element being done in the mind. For example, a person could envision or draw on paper a map of wireless coverage areas and plan a route to stay in the areas with the highest available bandwidth as much as possible to be able to use wireless data. This step is directed to a mental process. 

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 15 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 15 recites the additional elements of one or more computer readable storage media and program instructions stored on the one or more computer readable storage media. The one or more computer readable storage media and program instructions are recited at a high level of generality and merely provide storage for instructions to carry out the mental process. The generically recited one or more processors merely describes how to generally “apply” the otherwise mental processes.
The claim limitations of:
	program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network;
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No. 
	Claim 15 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using one or more computer generic computer processors and one or more generic computer readable storage media. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	“program instructions to determine a bandwidth requirement of a first autonomous vehicle;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network;”
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 16.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 15, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 15, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 17.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 15, all of the functions of this claim are mental processes. A human could determine modified routes of autonomous vehicles to ensure the priority vehicle is not obstructed in its path by the first autonomous vehicle.
Step 2A Prong two. Similar to claim 15, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 18.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 15, all of the functions of this claim are mental processes. A human can identify an autonomous vehicle and the enabled network devices inside the vehicle simply by sitting in the vehicle and counting the number of devices in the vehicle, and then determine the amount of bandwidth required based on the historical network bandwidth usage patterns of either the passengers, or the devices themselves.
Step 2A Prong two. Similar to claim 15, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 19.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 15, all of the functions of this claim are mental processes.
Step 2A Prong two. Similar to claim 15, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a polling and aggregating network bandwidth utilization of nodes in a network by one or more processors is mere data gathering using a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.
Regarding Claim 20.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 15, all of the functions of this claim are mental processes. Identifying the nodes of the network on the travel route and calculating an arrival time of the autonomous vehicle can be done by a human, along with checking to see if the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
Step 2A Prong two. Similar to claim 15, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IBRAHIM; Samer, US 20190086217 A1 (“Ibrahim”) in view of Magalhães de Matos et al. US 20190171208 A1 (“Magalhães de Matos”).
	Regarding Claim 1. Ibrahim teaches a method comprising:
	determining, by one or more processors, a bandwidth requirement of a first autonomous vehicle (Ibrahim teaches a method and apparatus for route planning accommodating data transfer, in which any given user can define minimum transfer requirements or bandwidth needs, or this can be determined based on observed usage by that user [paragraph 33]. The system includes a processor configured to determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	determining, by one or more processors, a total bandwidth capacity of one or more nodes of the wireless network (Ibrahim teaches that the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more nodes in a network);
	and determining, by one or more processors, routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	However, Magalhães de Matos teaches:
	determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network (Magalhães de Matos teaches that the term “Cloud” may be used as a shorthand term for one or more servers of a network, such as a fleet of vehicles [paragraph 175]. The network is also intended to be wireless, using Wi-Fi or other technologies [paragraph 27]. An AV in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. As described in claim 1 of the reference, the autonomous vehicles are nodes in the network, which means that the network is performing these actions through the AVs after they are connected to the wireless network);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by one or more processors, respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 2. Ibrahim in combination with Magalhães de Matos teaches the method of claim 1.
	Ibrahim also teaches:
	further comprising: 
	determining, by one or more processors, a bandwidth consumption of the first autonomous vehicle for a travel route corresponding to the routing instructions (Ibrahim teaches that the system can determine, by a processor, a user’s data needs during a journey [Claim 1]); and
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more nodes of the wireless network, determining, by one or more processors, a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (Ibrahim teaches that, in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determining, by one or more processors, respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions;
	However, Magalhães de Matos teaches:
	determining, by one or more processors, respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions (Magalhães de Matos teaches that the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by one or more processors, respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 3. Ibrahim in combination with Magalhães de Matos teaches the method of claim 1.
	Ibrahim also teaches:
	further comprising: 
	determining, by one or more processors, a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]).
	Ibrahim does not teach:
	determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; 
	and predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network.
	However, Magalhães de Matos teaches:
	determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; 
	and predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network (Magalhães de Matos teaches that some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determining, by one or more processors, that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and determining, by one or more processors, a modification of the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the wireless network as taught by so Magalhães de Matos as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 4. Ibrahim in combination with Magalhães de Matos teaches the method of claim 1.
	Ibrahim also teaches:
	wherein determining the bandwidth requirement of the first autonomous vehicle; further comprises: 
	identifying, by one or more processors, the first autonomous vehicle (Ibrahim teaches that the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identifying, by one or more processors, one or more wireless network enabled devices of a passenger of the first autonomous vehicle (Ibrahim teaches that the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determining, by one or more processors, a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (Ibrahim teaches that the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor in Claim 1 of Ibrahim).
	Regarding Claim 5. Ibrahim in combination with Magalhães de Matos teaches the method of claim 1.
	Ibrahim also teaches:
	wherein determining the total bandwidth capacity of one or more nodes of the wireless network; further comprises: 
	polling, by one or more processors, the one or more nodes of the wireless network for network bandwidth utilization of the one or more nodes of the wireless network (Ibrahim teaches that in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point (AP), the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregating, by one or more processors, the network bandwidth utilization of the one or more nodes in a geographic area of the wireless network (Ibrahim teaches that the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and
	determining, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network (Ibrahim teaches that, if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 6. Ibrahim in combination with Magalhães de Matos teaches the method of claim 2.
	Ibrahim also teaches:
	wherein determining the modification of the routing instructions of the first autonomous vehicle; further comprises: 
	identifying, by one or more processors, one or more nodes of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (Ibrahim teaches that, for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]);
	Ibrahim does not teach:
	calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth;
	determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
	However, Magalhães de Matos teaches:
	calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth (Magalhães de Matos teaches that the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]); and
	determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user (Magalhães de Matos teaches that, for AV pricing purposes, a system in accordance with aspects of the present disclosure may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with calculating, by one or more processors, an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth; determining, by one or more processors, whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.
	Regarding Claim 7. Ibrahim in combination with Magalhães de Matos teaches the method of claim 6.
	Ibrahim does not teach:
	further comprising: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user.
	However, Magalhães de Matos teaches:
	further comprising: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle (Magalhães de Matos teaches that a system according to aspects of the present disclosure may also support the entry, collection, and/or use of various characteristics or parameters related to the occupants of the AVs. For example, such a system may provide functionality that allows for the configuration of the cadence, speed, and/or type of advertisements displayed in/on the AV; the selection, operation, and/or the adjustment of applications and services running on AVs according to the age, mood, and/or preferences of the occupants of AVs. In addition, such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs [paragraph 123]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user, which means that the system is capable of modifying a set of routing instructions and determining if the modified set is within the threshold time period of the preferences of the user.).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with further comprising: in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle as taught by Magalhães de Matos so as to allow the system to adjust the route to fit a passenger’s time requirements.
	Regarding Claim 8. Ibrahim teaches a computer program product comprising:
	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
	program instructions to determine a bandwidth requirement of a first autonomous vehicle (Ibrahim shows in FIG. 1 a processor that controls at least some portion of the operation of the vehicle-based computing system. The processor is connected to both non-persistent and persistent storage, such as random access memory and a hard disk drive [paragraph 15]. Additionally, Ibrahim reaches a computer implemented method comprising: determining a route to a destination including at least a minimum amount of wireless network access, determinable based on known wireless access coverage of a plurality of wireless networks overlapping the route, to accommodate a user's data needs during travel; and using the determined route as a travel route [Claim 11]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network (Ibrahim teaches that the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more nodes in a network. Code providing instructions to perform some or all steps of the methods of the illustrative embodiments described by Ibrahim [paragraph 30]);
	and program instructions to determine routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	However, Magalhães de Matos teaches:
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network (Magalhães de Matos teaches that the term “Cloud” may be used as a shorthand term for one or more servers of a network, such as a fleet of vehicles [paragraph 175]. The network is also intended to be wireless, using Wi-Fi or other technologies [paragraph 27]. An AV in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. As described in claim 1 of the reference, the autonomous vehicles are nodes in the network, which means that the network is performing these actions through the AVs after they are connected to the wireless network. Magalhães de Matos also teaches a processor that may use a memory to store instructions [paragraph 211], and as utilized within the reference, any circuitry (hardware, such as the processor and memory) is “operable” to perform a function whenever the circuitry comprises the necessary hardware and code to perform the function [paragraph 17]);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 9. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 8.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	determine a bandwidth consumption of the first autonomous vehicle for a travel route corresponding to the routing instructions (Ibrahim teaches that the system can determine, by a processor, a user’s data needs during a journey [Claim 1]); and 
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more nodes of the wireless network, determine a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (Ibrahim teaches that, in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions;
	However, Magalhães de Matos teaches:
	determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions (Magalhães de Matos teaches that the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 10. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 8.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	determine a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network .
	However, Magalhães de Matos teaches:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network (Magalhães de Matos teaches that some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network  as taught by so Magalhães de Matos as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 11. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 8.
	Ibrahim also teaches:
	wherein program instructions to determine the bandwidth requirement of the first autonomous vehicle, further comprise program instructions to: 
	identify the first autonomous vehicle (Ibrahim teaches that the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identify one or more wireless network enabled devices of a passenger of the first autonomous vehicle (Ibrahim teaches that the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determine a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (Ibrahim teaches that the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor in Claim 1 of Ibrahim).
	Regarding Claim 12. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 8.
	Ibrahim also teaches:
	wherein program instructions to determine the total bandwidth capacity of one or more nodes of the wireless network, further comprise program instructions to: 
	poll the one or more nodes of the wireless network for network bandwidth utilization of the one or more nodes of the wireless network (Ibrahim teaches that in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point, the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregate the network bandwidth utilization of the one or more nodes in a geographic area of the wireless network (Ibrahim teaches that the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and
	determine the available network bandwidth of the one or more nodes in the geographic area of the wireless network (Ibrahim teaches that, if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 13. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 9.
	Ibrahim also teaches:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	identify one or more nodes of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (Ibrahim teaches that, for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]);
	Ibrahim does not teach:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth;
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
	However, Magalhães de Matos teaches:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth (Magalhães de Matos teaches that the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]);
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user (Magalhães de Matos teaches that, for AV pricing purposes, a system in accordance with aspects of the present disclosure may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.
	Regarding Claim 14. Ibrahim in combination with Magalhães de Matos teaches the computer program product of claim 13.
	Ibrahim does not teach:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modify the routing instructions corresponding to the travel route of the first autonomous vehicle.
	However, Magalhães de Matos teaches:
	further comprising program instructions, stored on the one or more computer readable storage media, to: 
	in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modify the routing instructions corresponding to the travel route of the first autonomous vehicle (Magalhães de Matos teaches that a system according to aspects of the present disclosure may also support the entry, collection, and/or use of various characteristics or parameters related to the occupants of the AVs. For example, such a system may provide functionality that allows for the configuration of the cadence, speed, and/or type of advertisements displayed in/on the AV; the selection, operation, and/or the adjustment of applications and services running on AVs according to the age, mood, and/or preferences of the occupants of AVs. In addition, such a system may enable the location and availability of AVs to be targeted to the habits and routines of people working or living in different regions or areas served by the AVs [paragraph 123]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user, which means that the system is capable of modifying a set of routing instructions and determining if the modified set is within the threshold time period of the preferences of the user.).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with further comprising: in response to determining that the arrival time of the modified set of routing instructions is within the threshold time period of the preferences of the user, modifying, by one or more processors, the routing instructions corresponding to the travel route of the first autonomous vehicle as taught by Magalhães de Matos so as to allow the system to adjust the route to fit a passenger’s time requirements.
	Regarding Claim 15. Ibrahim teaches a computer system comprising: 
	one or more computer processors; 
	one or more computer readable storage media;
	and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
	program instructions to determine a bandwidth requirement of a first autonomous vehicle(Ibrahim shows in FIG. 1 a processor that controls at least some portion of the operation of the vehicle-based computing system. The processor is connected to both non-persistent and persistent storage, such as random access memory and a hard disk drive [paragraph 15]. Additionally, Ibrahim reaches a computer implemented method comprising: determining a route to a destination including at least a minimum amount of wireless network access, determinable based on known wireless access coverage of a plurality of wireless networks overlapping the route, to accommodate a user's data needs during travel; and using the determined route as a travel route [Claim 11]);
	program instructions to determine a total bandwidth capacity of one or more nodes of the wireless network (Ibrahim teaches that the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51], which reads on determining a total bandwidth capacity for one or more nodes in a network. Code providing instructions to perform some or all steps of the methods of the illustrative embodiments described by Ibrahim [paragraph 30]. The system is intended to work with autonomous vehicles (AVs) [paragraph 31], and the route planning is intended to allow vehicles such as AVs to plan routes to ensure a certain amount of necessary data coverage along the route [paragraph 61]);
	and program instructions to determine routing instructions from a current location of the first autonomous vehicle to a destination of the first autonomous vehicle based at least in part on the bandwidth requirement of the first autonomous vehicle and the total bandwidth capacity of the one or more nodes of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network;
	However, Magalhães de Matos teaches:
	program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network (Magalhães de Matos teaches that the term “Cloud” may be used as a shorthand term for one or more servers of a network, such as a fleet of vehicles [paragraph 175]. The network is also intended to be wireless, using Wi-Fi or other technologies [paragraph 27]. An AV in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. As described in claim 1 of the reference, the autonomous vehicles are nodes in the network, which means that the network is performing these actions through the AVs after they are connected to the wireless network. Magalhães de Matos also teaches a processor that may use a memory to store instructions [paragraph 211], and as utilized within the reference, any circuitry (hardware, such as the processor and memory) is “operable” to perform a function whenever the circuitry comprises the necessary hardware and code to perform the function [paragraph 17]);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with program instructions to determine respective bandwidth requirement for one or more additional autonomous vehicles utilizing a wireless network so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 16. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 15.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to: 
	determine a bandwidth consumption of the first autonomous vehicle for a travel route corresponding to the routing instructions (Ibrahim teaches that the system can determine, by a processor, a user’s data needs during a journey [Claim 1]); and
	in response to determining that an aggregate bandwidth consumption on the travel route corresponding to the routing instructions of the first autonomous vehicle is above a defined threshold of the total bandwidth capacity of one or more nodes of the wireless network, determine a modification of the routing instructions of the first autonomous vehicle, wherein in the aggregate bandwidth consumption includes the bandwidth consumption of the first autonomous vehicle and the one or more additional autonomous vehicle (Ibrahim teaches that, in an example where critical data transfer is considered the highest priority, the process determines if the current data access plan has any likely chance of failure to complete [paragraph 59]. This is elaborated in FIG. 6, which shows the process for route modification, in which the process determines if a selected plan of node access meets any user defined data-constraints [paragraph 52]. This is an example of a process that could be used, once a route is selected, to determine a plan for which networks to access and when to access them, in order to ensure coverage meeting predicted or known user needs. Ibrahim also teaches that the process obtains transfer costs and bandwidth limitations for each network expected to be encountered along a chosen route [paragraph 53]).
	Ibrahim does not teach:
	determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions;
	However, Magalhães de Matos teaches:
	determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions (Magalhães de Matos teaches that the AVs are not expected to function without having access to data, and the system may provide functionality and controls, and can account the levels of data usage, and to allow AVs to subscribe to different types, levels, and amounts of data through application programming interfaces (APIs) [paragraph 97], which means that the amount of bandwidth allotted to an autonomous vehicle is determined by the service the user has subscribed, and that means that the network can determine, by one or more processors, a bandwidth consumption of each autonomous vehicle. The system is also intended to deploy mechanisms for data prioritization in real-time [paragraph 97], and would be able to continuously determine bandwidth consumption of a vehicle as it traveled along its route, and could repeat this functionality for all AVs in the network);
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine respective bandwidth consumption for the one or more additional autonomous vehicles utilizing the wireless network along the travel route corresponding to the routing instructions so as to allow the network to operate with multiple vehicles simultaneously. 
	Regarding Claim 17. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 15.
	Ibrahim also teaches:
	further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to: 
	determine a modification of the routing instructions of the first autonomous vehicle based on the predicted use of the wireless network (Ibrahim teaches a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]).
	Ibrahim does not teach:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network .
	However, Magalhães de Matos teaches:
	determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and 
	predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network (Magalhães de Matos teaches that some vehicles may be given priority to AVs that are travelling due to an emergency, such as ambulances [paragraph 122]. In one example, the service profile of a vehicle may include a “service priority,” which a service manager may use to set/adjust the bandwidth available for a specific service [paragraph 158]. For example, a high-priority service may get full channel bandwidth, while a lower priority service may share channel bandwidth with another lower priority service. For a service having a service priority of “emergency,” the service manager may make sure that no other service is going to interfere with it, where the service manager is a component in the system, and each AV can potentially include a service manager [FIG. 5, paragraph 145], meaning that a processor on each vehicle can determine that a priority autonomous vehicle is using the wireless network within a defined proximity of the first autonomous vehicle, and may modify the routing instructions of the first autonomous vehicle based on the priority autonomous vehicle utilizing the network).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with determine that a priority autonomous vehicle utilizing the wireless network is within a defined proximity of the first autonomous vehicle, wherein the priority autonomous vehicle requires priority access to network bandwidth of the wireless network; and predicted use of the wireless network  is based on the priority autonomous vehicle utilizing the wireless network  as taught by so Magalhães de Matos as to allow the network to modify the autonomous vehicle’s routing instructions based on the presence of a priority vehicle, such as an ambulance. 
	Regarding Claim 18. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 15.
	Ibrahim also teaches:
	wherein program instructions to determine the bandwidth requirement of the first autonomous vehicle, further comprise program instructions to: 
	identify the first autonomous vehicle (Ibrahim teaches that the route calculation process shown in FIG. 2 obtains coverage over a given area between a current location of the vehicle and the destination [paragraph 41]. The process starts by creating a route from the vehicle’s current location, which requires the network to be able to determine the vehicle’s current location, which means the network can identify the vehicle);
	identify one or more wireless network enabled devices of a passenger of the first autonomous vehicle (Ibrahim teaches that the system can, in at least one embodiment, use a BLUETOOTH transceiver to communicate with a user’s nomadic device (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity) [paragraph 18], so the network is capable of identifying one or more wireless network enabled devices. In paragraph 33, Ibrahim teaches that passenger data usage is considered in determining bandwidth needs, so the system can identify the devices of passengers as well as the driver’s devices); and
	determine a total bandwidth requirement of the first autonomous vehicle based on the routing instructions and historical network bandwidth usage patterns of the passenger (Ibrahim teaches that the bandwidth needs can be determined based on observed usage by the user, or for a group of known passengers [paragraph 33]. Bandwidth needs can be determined by the processor in Claim 1 of Ibrahim).
	Regarding Claim 19. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 15.
	Ibrahim also teaches:
	wherein program instructions to determine the total bandwidth capacity of one or more nodes of the wireless network, further comprise program instructions to: 
	poll the one or more nodes of the wireless network for network bandwidth utilization of the one or more nodes of the wireless network (Ibrahim teaches that in some examples, the route will consider a total volume of data needed to be transferred, and whether all of the encountered access points along the route can accommodate this data usage [paragraph 36]. Based on publicly available data and projected coverage and transfer rates, which the system obtains in step 203, the process calculates expected transfer stats in step 205. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]. This obtaining of data reads on polling, by one or more processors, the one or more nodes of the wireless network for bandwidth utilization of the one or more nodes of the wireless network. In another example, for each access point, the process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]);
	aggregate the network bandwidth utilization of the one or more nodes in a geographic area of the wireless network (Ibrahim teaches that the process shown in FIG. 2 involves obtaining coverage over a given area between a current location and destination for the vehicle [paragraph 41], and can consider the connectivity coverage in the entire area. All of this is done by the system processor in FIG. 1 that is provided within the vehicle itself [paragraph 15]); and 
	determine the available network bandwidth of the one or more nodes in the geographic area of the wireless network (Ibrahim teaches that, if data transfer according to a user's needs is not available along the current route, the process may notify the user and provide an option to choose an alternative route. If the user elects to change the route, the process may use known regional access point data to calculate 215 a new route and repeat the determination relating to necessary data transfer [paragraph 37, FIG. 2]. This demonstrates that the system of Ibrahim can determine, by one or more processors, the available network bandwidth of the one or more nodes in the geographic area of the wireless network).
	Regarding Claim 20. Ibrahim in combination with Magalhães de Matos teaches the computer system of claim 16.
	Ibrahim also teaches:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	identify one or more nodes of the wireless network on the travel route corresponding to the routing instructions of the first autonomous vehicle that have available network bandwidth (Ibrahim teaches that, for each access point, the process creates a node indicating the parameters (bandwidth, cost, speed, etc) of the access point. The nodes are connected by proximity pathways, where each node “connects” to all other proximate nodes along a route including no other nodes [paragraph 42]);
	Ibrahim does not teach:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth;
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user.
	However, Magalhães de Matos teaches:
	wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: 
	calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth (Magalhães de Matos teaches that the system can take into account AV behavior and consider the expected time to arrive at a certain location in the calculation of trip fees [paragraph 129]);
	and determine whether the arrival time of the modified set of routing instructions is within a threshold time period of the preferences of a user (Magalhães de Matos teaches that, for AV pricing purposes, a system in accordance with aspects of the present disclosure may use characteristics and parameters entered or collected by the system to evaluate the fees charged as end-user fees [paragraph 117]. Further, this system may provide functionality that permits end-user fees for AV travel to take into consideration the urgency that occupants have to reach a specific place [paragraph 123], so this fee-calculating system is capable of determining whether the arrival time of the routing instructions is within a threshold time period of the preferences of a user).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ibrahim with wherein program instructions to determine the modification of the routing instructions of the first autonomous vehicle, further comprise program instructions to: calculate an arrival time of the first autonomous vehicle utilizing a modified set of routing instructions, wherein the modified set of routing instructions includes the one or more nodes of the wireless network with available network bandwidth as taught by Magalhães de Matos so as to allow the network to adjust a user’s route based on the user’s preference for arrival times.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: RAJENDRAN et al. US 20150375764 A1 (“Rajendran”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajendran teaches a method and system for data communications between autonomous vehicles, including one or more vehicles equipped with a wireless communication device to connect to network access points, which relates to network, processors, memory, and computer programs described by present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664